Citation Nr: 1540138	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wound.  

2.  Entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as residuals of hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1973 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO declined to reopen a previously denied claim involving residuals of a hernia repair and denied service connection for residuals of shrapnel wounds.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to the claim for residuals of a hernia repair.  In August 2011, he filed an NOD as to the claim for residuals of shrapnel wounds.  In June 2012, separate statements of the case (SOCs) were issued as to each issue on appeal.  The June 2012 SOC addressing the claim for residuals of a hernia repair reopened the claim and denied it on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  A supplemental statement of the case (SSOC) was issued in May 2014.  

As noted, in the June 2011 rating decision, the RO characterized and adjudicated the Veteran's claim involving hernia disability as a petition to reopen a previously denied claim.  However, the Board notes that the original January 2006 rating decision denied service connection for a hernia condition without any consideration of whether the Veteran was entitled to compensation under 38 U.S.C.A. § 1151.  In connection with the June 2010 claim from which this appeal ensues, the Veteran claimed compensation for residuals of hernia repair solely under the provisions of 38 U.S.C.A. § 1151.  Under these circumstances, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a hernia disability is not necessary.  Rather, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 warrants de novo adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In August 2014, a Deputy Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In September 2014, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ)-the RO, in this case-for  further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a February 2015 SSOC) and returned the matters on appeal to the Board for further consideration.  

This appeal has been processed utilizing the paperless, electronic e Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

In April 2015, the Board, again, remanded the claims to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a July 2015 SSOC), and returned the matters to the Board for further consideration.  

For reasons explained below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision.  

The Veteran has asserted entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an additional disability incurred as a result of left inguinal hernia repair conducted by VA in August 1994.  In May 2011, a VA physician examined the Veteran and provided an opinion regarding his 1151 claim.  However, as noted, the Board has remanded this appeal on two previous occasions for additional development, to include obtaining an addendum opinion regarding the 1151 claim.  

In the April 2015 Remand, the Board noted that, in response to the development requested in September 2014, a VA physician other than the physician who provided the May 2011 opinion provided an addendum report in December 2014, which states that it appears the Veteran had an event not reasonably foreseeable by surgeons at that time, i.e., August 1994, noting that a specific risk of hernia repair surgery is that surgeons may have to do an open repair instead of a laparoscopic repair.  He further stated that the result of the open surgery appears to have caused the patient pain, which he still had, but that this is a risk he took by having the surgery and is of no one's fault.  

In April 2015, the Board noted that the December 2014 medical opinion was inadequate for two reasons.  First, the VA physician only addressed the Veteran's "continued pain" following the August 1994 hernia repair, as opposed to the additional disabilities of the left ilioinguinal and left iliohypogastric nerve injuries, which were identified as complications of the 1994 surgery in the May 2011 VA examination and addendum reports.  In addition, the December 2014 opinion addressed whether the surgeons decision to conduct an open inguinal repair, as opposed to a laparoscopic repair, was not due to fault or was not an event not reasonably foreseeable, which the Board noted was not the issue in this case.  

Given the inadequate December 2014 opinion, the Board requested either the May 2011 examiner or the physician who provided the December 2014 opinion provide an addendum opinion regarding the Veteran's 1151 claim.  See April 2015 remand.  

Review of the record shows that, following the April 2015 remand, the physician who provided the December 2014 opinion provided an addendum report, dated June 2015, which contained a restatement of the previous opinion, without any additional opinion or discussion in response to the questions specifically posed by the Board in its April 2014 remand.  As a result, the Board concludes that the June 2015 medical opinion is inadequate and leaves the evidentiary record in the same posture as it was at the time of the September 2014 and April 2015 remand - without a competent medical opinion that addresses whether the proximate cause of the Veteran's additional nerve injuries was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

Accordingly, the Board concludes that further opinion is needed that adequately addresses the foregoing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

In addition to the foregoing, the Board finds that a clarifying opinion is needed with respect to the Veteran's claim of service connection for residuals of shrapnel wound.  The Veteran has asserted that, during basic training, a grenade went off near him and, while he did not have problems immediately thereafter, he later developed swelling in his left supraclavicular area that was diagnosed as a cyst.  See August 2005 Veteran statement; September 2011 VA Skin examination.  The service treatment records (STRs) show the Veteran was, indeed, diagnosed with a cyst on his left shoulder and was scheduled to have the cyst excised; however, the Veteran failed to report for the surgery and the cyst remained in his left shoulder, including at separation from service.  See STRs dated November 1973, June 1974, and September 1975 report of medical history.  

The Veteran has reported that, following service, he had the "cyst" removed at the John F. Kennedy Hospital in West Palm Beach, Florida, but physicians determined it was "scrap metal" or shrapnel.  See August 2005 Veteran statement.  Unfortunately, records from the post-service excision at Kennedy Hospital are not of record, as the Veteran has reported that they are no longer available; however, the evidence shows the Veteran has a residual scar in the left supraclavicular area, which corroborates his report of having an excision in the left shoulder/supraclavicular area following service.  See VA examination reports dated December 2005, February 2012, and December 2012.  In fact, the Board notes that service connection has been established for the residual left shoulder scar.  See August 1979 rating decision.  

In July 2010, the Veteran filed a claim seeking service connection for residuals of shrapnel wound and, in support of his claim, he submitted a March 2010 chest x-ray which noted a tiny, foreign body in the left pectoral region that was noted to be suggestive of tracer shrapnel.  In September 2011, a VA physician noted the Veteran's history and stated that the shrapnel noted on x-ray was originally misdiagnosed as a cyst.  

Despite the foregoing, the AOJ denied the Veteran's claim on the basis there is no link between his current complaints and military service, as the STRs do not show he was hit by shrapnel from a grenade or that he complained of, sought treatment for, or was diagnosed with a shrapnel wound. 

However, given the evidence of record, the Board finds VA should schedule the Veteran a VA examination to determine the nature and etiology of the tracer shrapnel noted in his left pectoral region in March 2010.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the tracer shrapnel noted on the March 2010 chest x-ray is considered evidence of a current disability, despite the evidence noting that recent cervical spine x-rays do not contain evidence of metallic foreign bodies in the neck or shoulder area.  See December 2012 VA scars examination.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim; service connection may be granted even though the disability resolves prior to adjudication of the claim).  In addition, as noted, the September 2011 VA examiner stated that the shrapnel noted on x-ray was originally misdiagnosed as a cyst, which indicates that his current disability may be associated with his military service.  

Given the foregoing, and the fact that the Veteran has not been afforded a VA examination in conjunction with this claim, the Board finds that a medical examination and opinion are needed to resolve this claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159, McLendon, supra.

Hence, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim. 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

 The Board also finds that, to ensure that all due process requirements are met, and that the record is complete, while these matters are on remand, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 5103, 5103A (West 2014); 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  


Accordingly, these natters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for a physician (other than the physician who provided the medical opinions in December 2014 and June 2015) to review the evidentiary record and provide an addendum opinion regarding the Veteran's 1151 claim.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertion.  If another examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.  

The examiner should provide an opinion, consistent with sound medical judgement, as to whether the proximate cause of the Veteran's additional disabilities - left ilioinguinal and left iliohypogastric nerve injuries - identified as complications of the 1994 right inguinal hernia repair was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The examiner must provide an opinion regarding both (a) and (b) noted above.  All examination findings (if any), along with complete clearly-stated rationale for the conclusions reached, must be provided.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to nature of any current residuals of a shrapnel wound, including, but not limited to, the tiny, foreign body in the left pectoral region found on the March 2010 chest x-ray.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertion.  
The physician should clearly indicate whether the Veteran currently any residual shrapnel wound.   See March 2010 chest x-ray.  

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability had its onset in, or is otherwise medically-related to, the Veteran's military service, including the left shoulder "cyst" noted in service.

In rendering the requested opinion, the physician must specifically consider and discuss the service treatment records and post-service treatment records, as well as the lay assertions.  

The physician should specifically note that the lack of objective evidence showing treatment or complaints of a shrapnel wound during and after service does not, in and of itself, render the Veteran's report of such incredible, particularly given the in-service notation of a cyst in the left shoulder area, which a VA physician has stated was misdiagnosed, and the evidence showing the Veteran had an excision on his left shoulder shortly after service.  See STRs dated November 1973, June 1974.  See also September 2011 VA examination report.  

All examination findings, along with complete, clearly-stated rationale for each conclusion reached, must be provided.  

5.  To help avoid additional remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

